Citation Nr: 1749729	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  14-05 366		DATE
	
	
THE ISSUES

1.  Entitlement to service connection for radiculopathy of the bilateral upper extremities.

2.  Entitlement to service connection for radiculopathy of the bilateral lower extremities.


REMAND

The Veteran had active duty service from April 1989 to October 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

The Board remanded the issues for further development in June 2015.  The case has been returned to the Board for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


Entitlement to service connection for radiculopathy of the bilateral upper and lower extremities.  

The Board remanded the issues for further development in June 2015.  The AOJ was directed to obtain a VA examination regarding the Veteran's claims for bilateral radiculopathy.  A VA examination was afforded in August 2015.  The examiner diagnosed chronic cervical and low back pain with intermittent left upper and bilateral lower extremity radicular symptoms without any objective evidence of radiculopathy and found it likely secondary to intermittent nerve root compression resulting from known degenerative joint disease of the spine, at least as likely as not contributed by service-related upper and lower back injuries.  The Board notes that the Regional Office then granted peripheral neuropathy of the upper and lower left extremities.  

In a July 2017 brief, the Veteran's representative asserted that the August 2015 examination was incomplete or inadequate.  The examiner specifically noted that the Veteran's claim should be referred to ortho for a full opinion.  That request was not completed.  Additionally, the Veteran's representative has asserted that the RO granted service connection for peripheral neuropathy and not for radiculopathy.  He asserts that those disabilities are separate diagnoses and therefore a supplemental statement of the case is necessary to determine whether the Veteran's radiculopathy is distinct from any peripheral neuropathy.    

The Board finds that a remand is in order for an addendum opinion to determine if the Veteran has both peripheral neuropathy and radiculopathy and whether the symptoms may be differentiated.  Additionally, the examiner should explain why an orthopedic opinion is necessary for an opinion on radiculopathy.  If the examiner still finds that an orthopedic examination or opinion is necessary, one should be provided.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the August 2015 examiner for further comment.  If the examiner is not available, provide the claims file to an appropriate VA examiner for nexus opinions.    

The examiner should review the claims file, specifically the August 2015 VA examination and the Veteran's lay statements, then answer the following:

a.)  AT ANY POINT DURING THE PERIOD ON APPEAL did the Veteran have either peripheral neuropathy or radiculopathy, or both?  The examiner should note which extremities are affected by each disability and, if both are diagnosed, whether the symptoms may be differentiated.   The examiner must address the October 2014 private MRIs submitted in April 2015 and the findings of the August 2015 VA examination.  

b.)  If the Veteran has both peripheral neuropathy and radiculopathy, is it at least as likely as not (50 percent probability or more) that the Veteran's diagnosed radiculopathy was caused or aggravated by the Veteran's service-connected disabilities?  

c.)  The examiner should determine if an orthopedic examination or orthopedic nexus opinion is necessary to address the issues of radiculopathy or neuropathy.  If the examiner determines one is necessary, the required examination or opinion should be obtained.

A complete rationale must be provided for all opinions offered.  If an additional examination is required for the examiner to sufficiently address the above questions, then a new examination should be afforded.  

2.  After undertaking the development above and any additional development deemed necessary, the Veteran's claims should be readjudicated.  If the benefits sought on appeal remain denied, the appellant and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
YVETTE WHITE
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	Patricia Veresink, Associate Counsel

Copy mailed to:  Paralyzed Veterans of America, Inc.

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


